DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election without traverse of Species 1 (Claims 1-7) in the reply filed on 2/10/2022 is acknowledged.  Claims 8-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim.
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted September 29, 2020 and September 3, 2021, have been received and considered by the examiner. 
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	The claimed “pores” in the separator(s) are interpreted as regions without separator material in a layer or film including the separator material, as specifically defined in para 0063 of the published instant specification.
Claim Objections
7.	Claim 23 is objected to because of the following informalities:  “the second separator comprises a material which is different from the material including the first separator” should be written “the second separator comprises a material which is different from the material included in the first separator”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-7 and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi US PG Publication 2003/0118896.
Regarding Claims 1-3, Yamaguchi discloses a nonaqueous secondary battery comprising a positive electrode (cathode) 11, a negative electrode (anode) 12, a first separator over the positive electrode including a first pore (second layer of separator 13), a second separator  (first layer of separator 13) over and in contact with the first separator (“over” as viewed from the positive electrode direction) and including a second pore, a third separator including a third pore (third layer of separator 13), wherein the first separator and the second separator and third separator are between the positive electrode 11 and the negative electrode 12 (such that the negative electrode is over the third electrode) and first and second separators have different thicknesses, the second separator (first layer) having smaller thickness than the  (samples 16/18, Table 1, meeting Claims 2-3), and wherein mean pore size in the second separator (first layer) is 0.12 µm, mean pore size in the first separator (second layer) is 0.2 µm, and mean pore size in the third separator (third layer) is 0.3 µm (and so there is inherently at least one pore of each layer that has the claimed size relationship with a pore in another layer) (Fig. 1; samples 16/18 in Table 1; paras 0017-0027, 0036-0037, 0042-0045, 0050, 0053-0073). 
Regarding Claims 4 and 25, Yamaguchi discloses wherein the positive electrode 11 comprises a first surface and second surface opposite to the first surface (see e.g. Fig. 1) and the negative electrode 12 comprises a first surface and a second surface opposite to the first surface (see e.g. Fig. 1) and the skilled artisan would understand that the first separator (second layer) and the second separator (first layer) are in indirect contact with both opposing surfaces of both the negative and positive electrodes since they are part of the same stacked/layered configuration.
Regarding Claims 5 and 26, Yamaguchi discloses wherein the positive electrode comprises a positive electrode active material layer, wherein the positive electrode active material layer comprises a positive electrode active material, wherein the positive electrode active material comprises a lithium-containing material having a spinel crystal structure (spinel-type lithium manganese compound metal oxide, for example, para 0046).  
Regarding Claims 6 and 27, Yamaguchi discloses that electrical conductive agents can be added to the cathode material, such as graphite, specifically flaky graphite (paras 0046, 0049, 0171), which the skilled artisan would consider flake-shaped particles of graphite, or graphite particles.  
Regarding Claims 7 and 28, Yamaguchi discloses wherein the negative electrode comprises a negative electrode active material layer, wherein the negative electrode active material layer comprises a negative electrode active material, wherein the negative electrode active material comprises any one of graphite, graphizable (graphitizing) carbon, carbon black, and a material including e.g. Si or Sn (paras 0051-0052).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 23-24 are rejected under 35 U.S.C. 103 as being obvious over Yamaguchi US PG Publication 2003/0118896.
Regarding Claim 23, Yamaguchi discloses the claimed nonaqueous secondary battery described in the rejection above, which is incorporated herein in its entirety.  Yamaguchi further discloses that layers of the separator having different porosities can be made of different materials (e.g. see paras 0018-0024, 0069). Yamaguchi does not specifically disclose wherein the first separator (second layer) and third separator (third layer) include a material and the second separator (first layer) comprises a material which is different from the material included in the first and third separators, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the first separator (second layer) and third separator (third layer) to include a material and the second separator (first layer) to comprise a material which is different from the material included in the first and KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding Claim 24, Yamaguchi discloses the claimed nonaqueous secondary battery described in the rejection above, which is incorporated herein in its entirety.  Yamaguchi further discloses that the thickness of the first separator (second layer) is smaller than a thickness of the second separator (first layer), and Yamaguchi discloses that the second and third separators have different thicknesses (samples 16 and 18, table 1), but Yamaguchi fails to specifically disclose that the first separator’s thickness is different from the third separator’s thickness and that the first separator’s thickness is smaller than the third separator’s thickness.  However, it would have been obvious to a person of ordinary skill in the art on the effective filing date to form the first separator having a different and smaller thickness than the third separator of Yamaguchi such that the first separator has the smallest thickness of the three, and is different from the second and third in thickness, because Yamaguchi teaches to optimize the sizes (thicknesses) and the change in form or shape, without any new or unexpected results, is an obvious In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). The size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  
Further, a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim 2010/0261047 discloses a battery wherein a separator 9a is wrapped around a single electrode 7a, and Coowar US PG Publication 2009/0136834 discloses a battery wherein separator 7 envelops a single electrode 3 or 4 (see abstract and Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 1729